DETAILED ACTION
Preliminary Amendment
The preliminary amendment to the claims dated 9/24/19 is entered. Claims 1-12 are cancelled. Claims 13-24 are newly entered and addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of the following claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1: no embodiment is illustrated which includes the recited elements in the relative bottom-to-top ordering which the claim recites. Only Figure 1 appears to include the majority of the elements at all, however, this illustration is just a schematic and it does not include anything identifiable as the “supports”. Regardless of what amount of element mixing from the Figures is intended, none of the Figures demonstrate or even suggest the recited order of components.
Claims 14 and 15: no embodiment is illustrated which includes three each of inlet and outlet connectors or any other features which could enable the use of a third fluid.
Claim 19: the relationship between the radius of what is presumed to be a support (in unlabeled figures 2-5) and the internal radius of what is presumed to be an inlet or outlet connector (in unlabeled figures 2-5) does not match the recited relationship of 1/2 R <= r <= 2/3 R. The illustrated features have the same radii as necessitated by the continuous contact along their circumferences. Were the radii different, these components would only be capable of tangential contact at a single point.



The drawings are objected to under 37 CFR 1.83(a) because they fail to show the elements from the specification which are arranged in the relative bottom-to-top orientations specified by the written description, such as at Pg. 3, lines 15-26.
It is not clear that the Figures filed belong to the Written Description filed. Figures 2-5 appear to be a wholly different invention, though admittedly with the lack of reference numerals the Figures are somewhat indecipherable.

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figures 2-5 do not include any reference numerals at all. The complete lack of reference numerals in Figures 2-5 make determining what the device is, how it might function, and what relationship it bears to the abstract, specification, or claims impossible. It appears to be a distinctly different embodiment or invention from the schematic illustration of Figure 1.
Figure 1 does not include any element identifiable as the “supports”. The elements from the specification which are included are not arranged in the relative bottom-to-top orientations specified by the written description, such as at Pg. 3, lines 15-26.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Abstract
The abstract of the disclosure is objected to because it does not describe the disclosed invention. The abstract states that the heat exchanger device comprises elements listed in order from top to bottom. While the specification and claims also recite these same requirements, no illustration of such an embodiment has been provided. Figure 1 does not illustrate a device in which the elements are arranged in anything resembling the relative order described in the abstract. Figures 2-5 also appear to not illustrate such a device. However, it is noted that the complete lack of reference numerals in Figures 2-5 make determining what the device is, how it might function, and what relationship it bears to the abstract, specification, or claims impossible. It does appear to be a distinctly different embodiment or invention from the schematic illustration of Figure 1.
Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities:  
There is disagreement between the specification and the Figures at least with regard to the relative positioning of the elements of the device. This relative positioning has been described in terms of “bottom to top in the direction of manufacture”. The ‘direction of manufacture’ is never defined in the specification. Furthermore, this direction cannot be defined as there is no disclosed embodiment .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

All claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As outlined above, the applicant has not provided a coherent, decipherable, or internally consistent disclosure such that one of ordinary skill would be apprised of the scope of the invention or be capable of making it. A few particulars are discussed below but, in light of the extremity of the disclosure’s deficiency, the examiner does not intend that this section be considered comprehensive.
The recitation in the independent claim that the recited elements be ordered “from bottom to top in the direction of manufacture” has been recited in the specification but not disclosed in any of the Figures. Not all of the elements recited are even illustrated in the Figures (such as the supports). The 
With particular reliance on Wands factors (F), amount of direction provided by the inventor, and (H), the quantity of experimentation required, the entirety of the claims are rejected.
The applicant has in a single line described a device which must be ordered in a particular way from one side to the other. He has provided no written description of how various components might interconnect which would make such an ordering possible. He has also not provided any visual hints as to how one might arrange or interconnect such a device. It does not appear to have been within his possession and the disclosure amounts to a request that one of ordinary skill invent the device for him based on lightly sketched suggestions.
The same applies for multiple other features in the dependent claims, from the never illustrated three fluid device of claims 14-15 to the seemingly impossible requirement that the diameters of two circular shapes formed as a “single-component” be different from each other of claim 19.
All of claims 14-19 are also rejected for depending from claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The scope of claims 20-24 is unknowable as they depend from a cancelled claim.
In claim 13, the definition of the direction “bottom to top” is unclear as there is no disclosure of the recited elements arranged in the order they are recited which might indicate which direction could be interpreted to be the bottom and which the top.
In addition to the above, the lack of any direction which can coherently be defined as “bottom to top” results in an inability to determine what direction might be interpreted as “inner upper” in the final line.
In claim 16, line 5, “the at least two distribution region” lacks antecedent basis and the determination of which direction is “inner upper” raises the same issues as above.
In claim 18, it is not clear what the metes and bounds of “in the shape of a sector of a disk” are, particularly how this might differ from simply stating that the supports ‘are sectors of a disk’. Clarification or corrections is required.
Claims 14-19 are also rejected for depending from claim 13.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims depend from a cancelled claim, original claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 16-17, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zaffetti (US 2017/0292791).
Regarding claim 13, Zaffetti teaches a single-component (Para. [0036]) exchanger (10) permitting a transfer of heat between a first (22) and second (28) fluid, comprising: at least two distribution regions (upper straight portions of 32 in Fig. 6 and lower straight portions of 34 in Fig. 6); at least two collection regions (lower straight portions of 32 in Fig. 6 and upper straight portions of 34 in Fig. 6); at least two inlet connectors (20, 26) adjoining the at least two distribution regions and at least two outlet connectors (30, 24) adjoining the at least two collection regions (Fig. 6); at least one inlet located on each inlet connector and outlet on each outlet connector (open sides allowing flow into/out of the inlets/outlets; Fig. 6); an exchange region (helically twisted central portion along the vertical arrow; Fig. 6) permitting a transfer of heat between the channels of the first and second fluid; each 

Regarding claims 16 and 17, each distribution and collection region comprises, on a face adjoining the inlet or outlet connector, flow inlets or outlets (see Fig. 6; the inlets to the straight regions of 32 from paths 36 and 38) arranged on several vertical axes (each of the correlated pairs of paths 36 and 38 is arranged on a different vertical axis and aligns with a different set of paths 32; Figs. 5-6); the supports (ribs which define the paths 36, 38, 40, and 42 between them) have one face adjoining the distribution or collection region (see Fig. 6; the face of each which adjoins the straight portions of 32/34) and one face adjoining an inner upper face of the connector (see Fig. 6; the ribs abut the upper interior of their inlet connector, e.g. 20 in Fig. 6); and the supports are interposed between the various vertical axes (see Fig. 5).

Regarding claim 23, the device is formed in one piece by additive manufacturing (Para. [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zaffetti in view of Johansson (US 6,142,221).
Regarding claims 14-15, Zaffetti does not teach the use of three fluids with three inlets and outlets.
Johansson teaches that it is old and well-known in the art to form heat exchangers for three fluids (x, y, z) with three inlets and outlets (10-15; Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Zaffetti with additional inlets/outlets and passages for a third fluid, as taught by Johansson, in order to allow for the use of the device in three-fluid systems as are commonly known.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zaffetti in view of Konzelmann (US 2008/0283014).
Zaffetti does not teach porous supports.
Konzelmann teaches that in the formation of supports which guide a fluid (e.g. Figs. 3-4) it is old and well-known that the selection of their porosity is a results effective variable (Para. [0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the supports of Zaffetti, as porous structures, as taught by Konzelmann, in order to promote smooth flow, and to optimize the porosity of the supports including values between 25 and 45% as such porosity is an art recognized results effective variable and optimization of such is within the ordinary skill.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zaffetti.
Zaffetti does not specify particular dimensions.
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose any desired dimensions for the various components of the device as this has been explicitly left to one of ordinary skill by Zaffetti. It is noted that no criticality is provided for the recited dimensions in the disclosure.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zaffetti in view of Jarry (US 2016/0313001).
Zaffetti teaches the structure of claim 13, but not its use.
Jarry teaches that it is old and well-known to perform oxycombustion processes (Para. [0014]) with preheated oxygen (Para. [0034]) but does not specify the structure of the preheater.
It would have been obvious to one of ordinary skill to provide the structure of Zaffetti to the process of Jarry as Jarry has specifically left such structural designs to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763